         Case 1:19-cr-00395-PKC Document 53 Filed 03/03/20 Page 1 of 46



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- x
                                        :
 UNITED STATES OF AMERICA               :
                                        :
              - v. -                    :
                                        :
 VANCE COLLINS,                         :                  S1 19 Cr. 395 (PKC)
      a/k/a “Big AK,” and               :
                                        :
 RAMON RAMIREZ,                         :
      a/k/a “Obendy,”                   :
                                        :
                    Defendants.         :
 -------------------------------------- x




                    MEMORANDUM OF LAW IN SUPPORT OF THE
                      GOVERNMENT’S MOTIONS IN LIMINE




                                          GEOFFREY S. BERMAN
                                          United States Attorney
                                          Southern District of New York
                                          Attorney for the United States of America

Celia V. Cohen
Christopher D. Brumwell
Assistant United States Attorneys
   - Of Counsel -
                 Case 1:19-cr-00395-PKC Document 53 Filed 03/03/20 Page 2 of 46



                                                              TABLE OF CONTENTS

I.             Motion to Admit Portions of Ramirez’s Post-Arrest Statement ................................... 2

II.            Motion to Admit Certain Uncharged Acts...................................................................... 4

     A.        Applicable Law ................................................................................................................... 5

          1.         Other Acts Evidence as Direct Proof of the Charged Crimes ...................................... 5

          2.         Federal Rule of Evidence 404(b) .................................................................................. 5

     B.        Discussion ........................................................................................................................... 7

III.           Motion to Preclude Expert Testimony .......................................................................... 10

     A.        Applicable Law ................................................................................................................. 10

     B.        Discussion ......................................................................................................................... 10

IV.            Motion to Preclude Cross-Examination Regarding Certain Matters ........................ 11

     A.        Applicable Law ................................................................................................................. 11

     B.        Discussion ......................................................................................................................... 15

          1.         Prior Convictions that Do Not Bear on Cooperating Witnesses’ Truthfulness .......... 15

          2.         Arrests Not Resulting in a Conviction........................................................................ 16

          3.         Details of the August 2018 Murder ............................................................................ 17

                                                                             ......................................................................... 18

          5.         Witnesses’ Personal Drug Use .................................................................................. 19

CONCLUSION ........................................................................................................................... 20
         Case 1:19-cr-00395-PKC Document 53 Filed 03/03/20 Page 3 of 46



                               PRELIMINARY STATEMENT

       The Government respectfully submits this memorandum in support of its motions in limine

in advance of trial against defendants Vance Collins, a/k/a “Big AK,” and Ramon Ramirez, a/k/a

“Obendy,” which is scheduled to begin on April 6, 2020. The Government moves in limine on the

following four matters:

               (1) Ramirez’s post-arrest statement should be admitted, subject to
                   certain limited redactions;

               (2) Evidence of Collins’ membership in the Piru Bloods and related
                   criminal activity should be admitted both as direct evidence and
                   as permissible evidence of prior bad acts pursuant to Rule
                   404(b) of the Federal Rules of Evidence;

               (3) Expert testimony regarding Santeria and related religions
                   should be precluded under Rule 702 of the Federal Rules of
                   Evidence; and

               (4) Cross-examination of the Government’s cooperating witnesses
                   with respect to certain irrelevant, cumulative, harassing, or
                   unfairly prejudicial subjects should be precluded under Rules
                   401, 403, 608, 609, and 611 of the Federal Rules of Evidence.

                                       BACKGROUND

       At least as early as 2016, Vance Collins was a member of a gang known as the Piru

Bloods, and was the leader of a Bronx-based subset of the Piru Bloods (the “Bronx Piru

Bloods”). An individual who is now cooperating with the Government (“CW-1”) will testify

that in 2016, Collins recruited CW-1 to become a member of the Bronx Piru Bloods, telling

CW-1 that he would provide him with a marijuana supplier, as well as influence over other

members of the gang. CW-1 will testify that there were several other members of the Bronx Piru

Bloods under Collins, and that Collins also had connections to other Piru Bloods sets in other

parts of the country.
           Case 1:19-cr-00395-PKC Document 53 Filed 03/03/20 Page 4 of 46



          CW-1 joined the Bronx Piru Bloods and, as a member and subordinate to Collins, sold

marijuana on consignment for Collins. CW-1 also agreed to help collect debts, engage in

extortion through force, and carried out an assault at Collins’ direction. CW-1 will testify that

after joining the Bronx Piru Bloods, he saw Collins with firearms and discussed with Collins the

fact that Collins kept firearms in his home.

          In 2017, after CW-1 had joined the Bronx Piru Bloods, Collins told CW-1 that Collins

wanted him to murder someone (the “Intended Victim”) for a friend of Collins’ known to CW-1

as “Obendy” (who the Government has identified as defendant Ramon Ramirez). According to

CW-1, Collins told CW-1 that he would receive cash, forgiveness of marijuana-related debts to

Collins, and potentially other benefits if he murdered the Intended Victim (the “Murder for Hire

Plot”).

          Collins informed CW-1 that Ramirez wanted the Intended Victim dead because the

Intended Victim was having an affair with Ramirez’s wife. In his post-arrest interview, Ramirez

admits, among other things, that he wanted the Intended Victim to be harmed because of the

affair, that he put a GPS tracker on his wife’s car and on one occasion followed her to the

Intended Victim’s residence, and that he had a dispute with her over the affair, which led to the

police being called.

          During 2018, Collins continued pressuring CW-1 to murder the Intended Victim. In

August 2018, CW-1 and another individual (“CW-2”) committed an unrelated murder in

Westchester County in connection with a drug dispute (the “August 2018 Murder”). 1

Afterwards, CW-1 asked CW-2 whether he would assist him in carrying out the Murder for Hire



1
  CW-1 and CW-2 have pleaded guilty to various charges pursuant to cooperation agreements,
including to one violation each of 18 U.S.C. § 924(j) for their role in the August 2018 Murder.
They are currently awaiting sentencing.
                                                 1
         Case 1:19-cr-00395-PKC Document 53 Filed 03/03/20 Page 5 of 46



Plot, and CW-2 agreed. Fortunately, CW-1 and CW-2 did not complete the Murder for Hire Plot

before they were arrested.

       On June 13, 2019, Collins was arrested pursuant to a warrant issued in connection with

the Indictment in this case. On the day of his arrest, members of the FBI recovered three

firearms in his residence—a .44 caliber Rossi revolver, a .25 caliber Phoenix Arms pistol, and a

.25 caliber Beretta.

       Consistent with the foregoing, the Government intends to proceed against Collins and

Ramirez on the following two charges, and against Collins on the third charge:

       (1) Participating in a conspiracy to hire CW-1 to murder the Intended Victim during 2017
           and 2018, in violation of 18 U.S.C. § 1958;

       (2) Hiring CW-1 to murder the Intended Victim, in violation of 18 U.S.C. §§ 1958 and 2;

       (3) Possession by Collins, who has prior felony convictions, of the three firearms found
           at his residence during the June 13, 2019 search, in violation of 18 U.S.C. § 922(g)
           and 2.

                                          ARGUMENT

I.     Motion to Admit Portions of Ramirez’s Post-Arrest Statement

       The Government intends to offer in its case-in-chief portions of Ramirez’s post-arrest

statement. These statements are admissible against Ramirez as non-hearsay admissions by a

party opponent pursuant to Federal Rule of Evidence 801(d)(2). However, because Ramirez’s

trial is joined with that of Collins, and because Collins is named in portions of Ramirez’s

post-arrest statement, the Government proposes to offer a redacted version of the post-arrest

statement in order to comply with the dictates of Bruton v. United States, 391 U.S. 123 (1968),

which prohibits the introduction of testimonial statements from a non-testifying co-defendant

that clearly inculpate other defendants in the case. A transcript of the portions of Ramirez’s




                                                 2
         Case 1:19-cr-00395-PKC Document 53 Filed 03/03/20 Page 6 of 46



post-arrest statement that the Government intends to offer, including proposed redactions, is

attached hereto as Exhibit A. 2

       As the Second Circuit has repeatedly held, “a redacted statement in which the names of

co-defendants are replaced by neutral pronouns, with no indication to the jury that the original

statement contained actual names, and where the statement standing alone does not otherwise

connect co-defendants to the crimes, may be admitted without violating a co-defendant’s Bruton

rights.” United States v. Tutino, 883 F.2d 1125, 1135 (2d Cir. 1989). Such redactions need not

eliminate entirely the existence of co-defendants, but can instead use generic terms to replace

names present in the original statement. See, e.g., United States v. Jass, 569 F.3d 47, 60 (2d Cir.

2009) (upholding redaction of co-defendant’s name to “another person”); United States v.

Yousef, 327 F.3d 56, 149 (2d Cir. 2003) (upholding redaction of co-defendant’s name to “my

neighbor”); United States v. Kyles, 40 F.3d 519, 526 (2d Cir. 1994) (upholding redaction of co-

defendant’s name to “he”); United States v. Williams, 936 F.2d 698, 701 (2d Cir. 1991)

(upholding redaction of co-defendant’s name to “this guy”); United States v. Benitez, 920 F.2d

1080, 1087 (2d Cir. 1990) (upholding redaction of co-defendant’s name to “friend”); Tutino, 883

F.2d at 1135 (substitution of “others,” “other people,” and “another person” for names of co-



2
  Because Bruton’s concerns derive from the inability of the implicated defendant to
cross-examine a non-testifying co-defendant, these considerations become moot if Ramirez
elects to testify at trial. Should Ramirez testify, the Government intends to confront him with the
specifics of his post-arrest statement, including the identity of the individual he named as his
co-conspirator in the charged offenses. If Ramirez denies identifying Collins, the Government
will offer the details of Ramirez’s prior inconsistent post-arrest statement, including the identity
of his co-defendant, in rebuttal, pursuant to Fed. R. Evid. 613(b) (allowing impeachment with
prior inconsistent statement). Because Collins will have had an opportunity to cross-examine
Ramirez, introduction of his identity through Ramirez’s other statements poses no Bruton or
other Confrontation Clause concern. See Nelson v. O'Neil, 402 U.S. 622, 627 (1971) (finding no
Bruton problem with admission of an out-of-court confession identifying a co-defendant where
the declarant “takes the witness stand, . . . but denies that he made the statement and claims that
its substance is false.”).
                                                 3
         Case 1:19-cr-00395-PKC Document 53 Filed 03/03/20 Page 7 of 46



defendants). In evaluating whether redactions are sufficient, the Second Circuit has “uniformly

held that the appropriate analysis to be used when applying the Bruton rule requires that we view

the redacted confession in isolation from the other evidence introduced at trial. If the confession,

when so viewed, does not incriminate the defendant, then it may be admitted with a proper

limiting instruction even though other evidence in the case indicates that the neutral pronoun is

in fact a reference to the [co-]defendant.” Williams, 936 F.2d at 700–01. In other words, “[s]o

long as the confession standing alone is not incriminating, even if the confession taken together

with other evidence implicates the defendant, the confession may be admitted.” United States v.

Wimbley, 18 F. App’x 24, 27-28 (2d Cir. 2001). This is true even when the redacted statement

interlocks with additional evidence to implicate a co-defendant. United States v. Martinez-

Montilla, 135 F. Supp. 2d 422, 424 (S.D.N.Y. 2001) (explaining that “the Bruton rule is not

violated even where the interlocking of the redacted statements with other evidence at trial could

conclusively lead to the identification of the individual referred to through neutral pronouns as

the codefendant” (citing Williams, 936 F.2d at 700; United States v. Smith, 198 F.3d 377, 385 (2d

Cir. 1999)).

       Because, consistent with the longstanding case law of this Circuit, the proposed

redactions to Ramirez’s post-arrest statement adequately address any Bruton issue, the statement

as contained in Exhibit A should be admitted at trial.

II.    Motion to Admit Certain Uncharged Acts

       For the reasons detailed below, the Government should be permitted to elicit, as direct

evidence of the charged murder-for-hire conspiracy and, alternatively, under Rule 404(b)(2): (1)

Collins’ role as CW-1’s superior in the Bronx Piru Bloods, (2) the fact that this relationship

involved CW-1 committing crimes at Collins’ direction, and (3) that Collins had access to

weapons.
                                                 4
         Case 1:19-cr-00395-PKC Document 53 Filed 03/03/20 Page 8 of 46



       A.      Applicable Law

               1.      Other Acts Evidence as Direct Proof of the Charged Crimes

       Direct evidence is “not confined to that which directly establishes an element of the

crime.” United States v. Gonzalez, 110 F.3d 936, 941 (2d Cir. 1997). As the Second Circuit has

explained, “[t]o be relevant, evidence need only tend to prove the government’s case, and

evidence that adds context and dimension to the government’s proof of the charges can have that

tendency.” Id.; accord United States v. Coonan, 938 F.2d 1553, 1561 (2d Cir. 1991). The

Second Circuit has repeatedly held that actions and statements are admissible as direct evidence

of the crimes charged, and are “not considered other crimes evidence under” Federal Rule of

Evidence 404(b), if (a) they “arose out of the same transaction or series of transactions as the

charged offense,” (b) they are “inextricably intertwined with the evidence regarding the charged

offense,” or (c) they are “necessary to complete the story of the crime on trial.” United States v.

Carboni, 204 F.3d 39, 44 (2d Cir. 2000) (internal quotation marks and citation omitted); see also

United States v. Quinones, 511 F.3d 289, 309 (2d Cir. 2007). In the context of a conspiracy

charge, evidence that shows “the development of a relationship of trust between the participants”

is admissible as direct evidence of the charged conspiracy. United States v. Pascarella, 84 F.3d

61, 73 (2d Cir. 1996); accord United States v. Escalera, 536 F. App’x 27, 32 (2d Cir. 2013)

(uncharged narcotics sales, even if not inextricably intertwined with charged narcotics sales,

were properly admitted “as background to the conspiracy, helping the jury understand how the

illegal relationship among the participants developed”).

               2.      Federal Rule of Evidence 404(b)

       Federal Rule of Evidence 404(b) allows evidence of uncharged crimes, wrongs, or other

acts for any purpose other than showing the defendant’s propensity to commit crimes. See Fed.

R. Evid. 404(b). Such evidence is admissible if (1) advanced for a proper purpose; (2) relevant

                                                 5
           Case 1:19-cr-00395-PKC Document 53 Filed 03/03/20 Page 9 of 46



to the crimes for which the defendant is on trial; (3) more probative than prejudicial; and (4)

admitted subject to a limiting instruction, if such an instruction is requested. See United States v.

Zackson, 12 F.3d 1178, 1182 (2d Cir. 1993); United States v. Ramirez, 894 F.2d 565, 568 (2d

Cir. 1990) (citing Huddleston v. United States, 485 U.S. 681, 691-92 (1988)). The Second

Circuit follows an “inclusionary approach” under which “prior act evidence is admissible ‘for

any purpose other than to show a defendant’s criminal propensity.’” United States v. Dupree,

870 F.3d 62, 76 (2d Cir. 2017) (quoting United States v. Mejia, 545 F.3d 179, 206 (2d Cir.

2008)).

          Other act evidence is routinely admitted “to inform the jury of the background of the

conspiracy charged, in order to help explain how the illegal relationship between participants in

the crime developed, or to explain the mutual trust that existed between coconspirators.” Id.

(citing United States v. Diaz, 176 F.3d 52, 79 (2d Cir. 1999)); see also, e.g., United States v.

Romero-Padilla, 583 F.3d 126, 130 (2d Cir. 2009) (although evidence of defendant’s previous

plans with a co-conspirator to import narcotics “did not concern the charged conspiracy, it was

relevant background evidence” because, among other reasons, “it corroborated the charge that

[the co-conspirator] and [defendant] were partners during the charged conspiracy”); United

States v. Guang, 511 F.3d 110, 121 (2d Cir. 2007) (affirming admission of other acts evidence to

show how “illegal relationship” between co-conspirators evolved); United States v. Fabian, 312

F.3d 550, 557 (2d Cir. 2002) (affirming admission of prior drug dealing convictions in a robbery

case where the evidence showed the co-conspirators’ “long-standing friendship” and “made the

allegation that [one co-conspirator] had served as a tipster for the robbery more likely”); United

States v. Williams, 205 F.3d 23, 33-34 (2d Cir. 2000) (affirming admission of prior narcotics,

fraud, and abuse-of-process crimes with co-conspirators “‘to inform the jury of the background



                                                  6
        Case 1:19-cr-00395-PKC Document 53 Filed 03/03/20 Page 10 of 46



of the conspiracy charged, to complete the story of the crimes charged, and to help explain to the

jury how the illegal relationship between the participants in the crime developed.’” (quoting

United States v. Pitre, 960 F.2d 1112, 1119 (2d Cir. 1992)); United States v. Pipola, 83 F.3d 556,

565-66 (2d Cir. 1996) (noting that “legitimate purpose[s] for presenting evidence of extrinsic

acts” under Rule 404(b) include “explain[ing] how a criminal relationship developed,” and

“help[ing] the jury understand the basis for the co-conspirators’ relationship of mutual trust”);

United States v. Langford, 990 F.2d 65, 70 (2d Cir. 1993) (affirming admission of prior,

uncharged crimes between co-conspirators to show how the illegal relationship between co-co-

conspirators evolved); United States v. Rosa, 11 F.3d 315, 333-34 (2d Cir. 1993) (evidence of

prior drug dealing properly admitted to show development of illegal relationship between

defendant and co-conspirator and to explain how defendant came to play important role in

conspiracy).

       B.      Discussion

       As described above, witness testimony will establish that Collins was the leader of the

Bronx Piru Bloods. As the Second Circuit has observed, “courts routinely admit evidence of gang

membership . . . where the evidence is relevant for a proper purpose,” United States v. Williams,

930 F.3d 44, 63 (2d Cir. 2019), and here, Collins’ membership and leadership position in the Piru

Bloods, as well as his participation in the gang’s activities, is admissible both as direct evidence

of the charged murder-for-hire conspiracy and under Rule 404(b).

       Collins’ affiliation with the Piru Bloods and his participation in the gang’s criminal

activities underlie the connection between the co-conspirators in this case. Diaz, 176 F.3d at 79-

80 (gang affiliation admissible to prove “the illegal relationship between participants in the crime,

or to explain the mutual trust that existed between coconspirators”). In particular, it is necessary

to explain how CW-1 met Collins and, because CW-2 only knew Collins as CW-1’s “Big Homey”
                                                 7
          Case 1:19-cr-00395-PKC Document 53 Filed 03/03/20 Page 11 of 46



in the Bronx Piru Bloods, it is necessary to CW-2’s explanation of who passed the order to kill the

Intended Victim. CW-1’s and Collins’ membership in the Piru Bloods is also necessary to explain

why Collins trusted CW-1 to carry out the Murder for Hire Plot, and conversely, why CW-1 trusted

that Collins would compensate him—through marijuana and other means—for committing the

murder.

       Additionally, the marijuana distribution, extortion, and assault that CW-1 agreed to carry

out as a member of the Bronx Piru Bloods and under Collins’ direction is admissible to show the

hierarchical nature of their relationship and that the relationship involved criminal activity,

including violence. The marijuana distribution is particularly probative because part of CW-1’s

compensation for killing the Intended Victim included forgiveness of CW-1’s marijuana-related

debts to Collins. Williams, 205 F.3d at 33-34 (quoting Pitre, 960 F.2d at 1119). Thus, Collins’

criminal activity with the Bronx Piru Bloods is admissible as direct evidence because it is

“inextricably intertwined with the evidence regarding the charged offense,” and “necessary to

complete the story of the crime on trial.” Carboni, 204 F.3d at 44; see also United States v. Inserra,

343 F.3d 83, 89 (2d Cir. 1994) (“[E]vidence of other bad acts may be admitted to provide the jury

with the complete story of the crimes charged by demonstrating the context of certain events

relevant to the charged offense.”).

       Additionally, Collins’ affiliation with the Piru Bloods is relevant to proving motive,

opportunity, planning, and preparation for the charged crimes.           Collins’ membership and

leadership in the Piru Bloods gave him access to and control over CW-1, which is displayed in the

fact that CW-1 committed other crimes at his direction. This evidence is therefore admissible to

show Collins’ opportunity to carry out the Murder for Hire Plot, as well as to explain how he

planned and prepared to carry it out. Williams, 930 F.3d at 63 (collecting cases); United States v.



                                                  8
        Case 1:19-cr-00395-PKC Document 53 Filed 03/03/20 Page 12 of 46



Santiago, 46 F. 3d 885,889 (9th Cir. 1995) (admitting evidence of gang affiliation to prove motive,

planning, and opportunity to acquire murder weapon). Likewise, since CW-1 was subordinate to

Collins in the Bronx Piru Bloods, Collins’ affiliation in the gang is admissible to explain that

CW 1’s motive for agreeing to the Murder for Hire Plot included the fact that his gang leader asked

him to do so.

       Finally, Collins’ prior possession of firearms is admissible to prove his access to weapons

that could be used to carry out the Murder for Hire Plot, and, with respect to the firearms charge,

to prove his opportunity and absence of mistake with respect possessing such weapons. United

States v. Taylor, 767 F. Supp. 2d 428, 438 (S.D.N.Y. 2010) (holding in Hobbs Act case that prior

gun possession “is directly relevant to the issue of opportunity and absence of mistake and also

admissible to demonstrate [the defendant’s] ability to access such a weapon”); United States v.

Slaughter, 248 F. App’x 210, 212 (2d Cir.2007) (finding that at trial for possession of a firearm,

admission of evidence relating to defendant’s two prior incidents of possession of a semiautomatic

handgun was relevant to show defendant’s opportunity to be in possession of such firearms);

United States v. Robinson, 560 F.2d 507, 513 (2d Cir. 1977) (finding that defendant’s “possession

of the gun was also admissible under [Rule 404(b) ] on the independent ground that it tended to

show he had the ‘opportunity’ to commit the bank robbery, since he had access to an instrument

similar to that used to commit it”).

       Evidence Collins’ gang affiliation and related criminal activity is admissible under Rule

403. Collins’ membership in the Piru Bloods is no more prejudicial than the gun ownership and

murder for hire charges that form the focus of this case. See United States v. Livoti, 196 F.3d 322,

326 (2d Cir. 1999) (evidence of uncharged act properly admitted where it “did not involve conduct

more inflammatory than the charged crime”). Therefore, because evidence concerning Collins’



                                                 9
        Case 1:19-cr-00395-PKC Document 53 Filed 03/03/20 Page 13 of 46



gang affiliation and related criminal conduct has several permissible non-propensity purposes, a

limiting instruction restricting the jury’s use of this evidence to proper 404(b) purposes would be

sufficient to mitigate any potential prejudice that could arise. Williams, 930 F.3d at 63.

III.   Motion to Preclude Expert Testimony

         For the reasons detailed below, the Court should preclude the defense from offering

expert testimony from Migene Gonzalez-Whippler regarding Santeria and related religions,

because that testimony does not satisfy Rule 702(a). See Exhibit B (2/18/20 Expert Disclosure).

       A.         Applicable Law

       Where “specialized knowledge will assist the trier of fact,” an expert witness may give

opinion testimony if “(1) the testimony is based upon sufficient facts or data, (2) the testimony is

the product of reliable principles and methods, and (3) the witness has applied the principles and

methods reliably to the facts of the case.” Fed. R. Evid. 702. District courts have a “gatekeeping”

function of ensuring that expert testimony “rests on a reliable foundation” and is “relevant to the

task at hand,” Amorgianos v. Romano Enterprises, 303 F.3d 256, 267 (2d Cir. 2002) (citation

and internal quotation marks omitted), and assists the jury by shedding light on activities not

within the common knowledge of the average juror, United States v. Wexler, 522 F.3d 194, 204

(2d Cir. 2008).

       B.         Discussion

       The proposed testimony of Ms. Gonzalez-Whippler should be precluded because it will

not help the trier of fact understand the evidence or to determine a fact in issue, as required for

admission under Rule 702. Indeed, it would be entirely improper for defense counsel to make

arguments about how Collins and Ramirez acted or about their state of mind based exclusively

on an expert’s general testimony about Santeria. Since there is no indication in the defense’s

notice that the proposed expert has any familiarity with Collins or Ramirez at all—let alone any

                                                 10
        Case 1:19-cr-00395-PKC Document 53 Filed 03/03/20 Page 14 of 46



knowledge of their personal religious practices and beliefs—it would be mere speculation for the

jury to believe that the expert’s general testimony about Santeria applies to the particular

circumstances in this case. Nor has the defense explained how it would otherwise lay the

necessary factual foundation for any such testimony. Courts have upheld excluding this type of

general expert testimony regarding cultural and religious beliefs as not helpful to the jury under

Rule 702(a). See, e.g., United States v. Sayakhom, 186 F.3d 928, 936 (9th Cir. 1999) (upholding

exclusion of expert testimony on, inter alia, Laotian burial rites and the history in Laos of

pooling money for paying burial expenses); United States v. Rubio-Villareal, 927 F.2d 1495,

1502 (9th Cir. 1991) (upholding exclusion of expert testimony on Mexican culture concerning

“the lifestyles of Mexicans in the lower socio-economic bracket” and claiming that the

defendant’s “failure to register his truck is a common phenomenon in Mexico”); United States v.

Hoac, 990 F.2d 1099, 1103 (9th Cir. 1993) (upholding exclusion of expert testimony “about how

Chinese cultural factors might lead [the defendant] to travel long distances for legitimate

business dealings”). Accordingly, Ms. Gonzalez-Whippler’s proposed testimony should be

precluded.

IV.    Motion to Preclude Cross-Examination Regarding Certain Matters

       For the reasons detailed below, the Court should preclude cross-examination about: (1)

prior convictions that do not bear on cooperating witnesses’ truthfulness; (2) witnesses’ arrests

not resulting in convictions; (3) details of the August 2018 Murder; (4)

             and (5) witnesses’ personal drug use.

       A.      Applicable Law

       Rules 608 and 609 of the Federal Rules of Evidence limit the circumstances under which

specific acts of a witness may be introduced at trial, whether through extrinsic evidence or mere

questioning of the witness.

                                                 11
        Case 1:19-cr-00395-PKC Document 53 Filed 03/03/20 Page 15 of 46



       Rule 609 governs the admissibility of a witness’s prior convictions. Any conviction more

than 10 years old (meaning that “more than 10 years have passed since the witness’s conviction or

release from confinement for it, whichever is later”) is presumptively inadmissible unless “its

probative value, supported by specific facts and circumstances, substantially outweighs its

prejudicial effect.” Fed. R. Evid. 609(b). In order to admit a conviction that is more than 10 years

old, a court must make an “on-the-record determination supported by specific facts and

circumstances that the probative value of the evidence substantially outweighs its prejudicial

effect.” United States v. Mahler, 579 F.2d 730, 736 (2d Cir. 1978). The Second Circuit “ha[s]

repeatedly ‘recognized that Congress intended that convictions over ten years old be admitted very

rarely and only in exceptional circumstances.’” Farganis v. Town of Montgomery, 397 F. App’x

666, 669 (2d Cir. 2010) (quoting Zinman v. Black & Decker (U.S.), Inc., 983 F.2d 431, 434 (2d

Cir. 1993)).

       Within the 10-year timeframe, there are two categories of convictions that must be

admitted: (1) evidence of a witness’s prior felony conviction, subject to Rule 403; and (2)

convictions for crimes of dishonesty or false statements, regardless of whether they are felonies.

Fed. R. Evid. 609(a)(1)(A), 609(a)(2). With respect to the second category—crimen falsi—a

conviction involves a crime of dishonesty or false statements “if the court can readily determine

that establishing the elements of the crime required proving—or the witness’s admitting—a

dishonest act or false statement.” Fed. R. Evid. 609(a)(2). However, the Second Circuit has

recognized that “Congress meant to narrowly define crimen falsi.” United States v. Khalil, 2005

WL 3117195, at *2 (2d Cir. Nov. 22, 2005) (citing United States v. Payton, 159 F.3d 49, 57 (2d

Cir. 1998)). “The use of the second prong of Rule 609(a) is thus restricted to convictions that bear

directly on the likelihood that the [witness] will testify truthfully (and not merely on whether he



                                                12
         Case 1:19-cr-00395-PKC Document 53 Filed 03/03/20 Page 16 of 46



has a propensity to commit crimes).” Id. (quoting United States v. Hayes, 553 F.2d 824, 827 (2d

Cir. 1977)).

        Rule 608 governs the admissibility of both extrinsic and intrinsic evidence of a witness’s

prior conduct more generally. Pursuant to Rule 608(b), “extrinsic evidence is not admissible to

prove specific instances of a witness’s conduct in order to attack or support the witness’s character

for truthfulness,” except for a criminal conviction that falls within the parameters of Rule 609.

While the admissibility of extrinsic evidence is thus cabined, the Court “may, on cross-

examination, allow [specific instances of a witness’s conduct] to be inquired into,” but only if the

instances “are probative of the character for truthfulness or untruthfulness of . . . the witness.” Fed.

R. Evid. 608(b)(1). Any such cross-examination also must satisfy Rule 403—that is, specific

instances of a witness’s conduct may be inquired into on cross-examination only if their probative

value is not substantially outweighed by the danger of unfair prejudice, confusion of the issues, or

misleading the jury. See Fed. R. Evid. 403. In this context, evidence is unfairly prejudicial if it

would invite the jury to decide an issue material to the outcome of the case for reasons that have

nothing to do with the factual issues properly before the jury. See United States v. Harvey, 991

F.2d 981, 996 (2d Cir. 1993).




                                                  13
        Case 1:19-cr-00395-PKC Document 53 Filed 03/03/20 Page 17 of 46



       More generally, a trial court’s discretion to limit the scope of cross-examination is well-

established. See, e.g., United States v. Scarpa, 913 F.2d 993, 1018 (2d Cir. 1990). Indeed, Rule

611 provides that “[c]ross-examination should not go beyond the subject matter of the direct

examination and matters affecting the witness’s credibility” and that the Court should “avoid

wasting time” and “protect witnesses from harassment or undue embarrassment.” Fed. R. Evid.

611.

       Such limitations on cross-examination do not run afoul of the Constitution. As the

Supreme Court has explained:

       [T]rial judges retain wide latitude insofar as the Confrontation Clause is concerned
       to impose reasonable limits on such cross-examination [of a prosecution witness]
       based on concerns about, among other things, harassment, prejudice, confusion of
       the issues, the witness’ safety, or interrogation that is repetitive or only marginally
       relevant. . . . “[T]he Confrontation Clause guarantees an opportunity for effective
       cross-examination, not cross-examination that is effective in whatever way, and to
       whatever extent, the defense might wish.”

Delaware v. Van Arsdall, 475 U.S. 673, 679 (1986) (emphasis in original) (quoting Delaware v.

Fensterer, 474 U.S. 15, 20 (1985)). “As long as a defendant’s right to confront the witnesses

against him is not violated, limitations on cross-examination are not grounds for reversal,”

United States v. Roldan-Zapata, 916 F.2d 795, 806 (2d Cir. 1990), and “[t]he decision of the trial

court to restrict cross-examination will not be reversed on appeal unless its broad discretion has

been abused,” United States v. Maldonado-Rivera, 922 F.2d 934, 956 (2d Cir. 1990). “A trial

judge does not abuse his [or her] discretion by curtailing cross-examination as long as the jury

has ‘sufficient information to make a discriminating appraisal of the particular witness’s possible

motives for testifying falsely in favor of the government.’” Scarpa, 913 F.2d at 1018 (quoting

United States v. Singh, 628 F.2d 758, 763 (2d Cir. 1980))




                                                14
        Case 1:19-cr-00395-PKC Document 53 Filed 03/03/20 Page 18 of 46



       B.       Discussion

                1.     Prior Convictions that Do Not Bear on Cooperating Witnesses’
                       Truthfulness

       The defense should be precluded from cross-examining cooperating witnesses on the

following convictions:

            •   CW-1: (i) 2005 conviction for criminal sale of a controlled substance in the fifth

                degree, a felony, for which he was sentenced to one year imprisonment; (ii) 2006

                conviction for unlawful possession of a firearm, a felony, for which he was

                sentenced to 46 months’ imprisonment; (iii) 2006 conviction for unauthorized use

                of a vehicle, a misdemeanor, for which he sentenced to conditional discharge and

                then resentenced in 2009 to time served; and (iv) 2012 conviction for criminal

                possession of a controlled substance, a misdemeanor, for which he served 30

                days’ imprisonment.

            •   CW-2: a 2017 conviction for criminal possession of a controlled substance in the

                seventh degree, a misdemeanor, for which was sentenced to three years’

                probation.

       To start, these convictions are inadmissible under Rule 609. CW-1’s convictions from

2009 and earlier are presumptively inadmissible under Rule 609(b) because they are each more

than 10 years old. See Mahler, 579 F.2d at 736; Farganis, 397 F. App’x at 669. Moreover,

narcotics sales, weapons possession, and unauthorized use of a vehicle are plainly not probative

of truthfulness. See Agostini, 280 F. Supp. 2d at 261-62 (precluding cross-examination on

witness’s criminal possession of a weapon conviction and noting “the Second Circuit’s

inclination to the discussion of a witness’s prior commission of violent crimes because of such

crimes’ lack of relevance to the issue of the witness’s veracity”). Accordingly, the defendants


                                                 15
         Case 1:19-cr-00395-PKC Document 53 Filed 03/03/20 Page 19 of 46



cannot demonstrate that the probative value of these dated convictions “substantially outweighs”

their prejudicial effect, as required to overcome the 10-year bar under Rule 609(b).   CW-1’s

2012 misdemeanor conviction for criminal possession of a controlled substance in the seventh

degree, and CW-2’s 2017 conviction for the same offense, are also inadmissible under Rule 609.

While not out of time under Rule 609(b), they are not felonies and did not involve dishonesty or

a false statement, as required for admission under Rule 609(a).

        Not only should the defense be precluded from offering these convictions under Rule

609, but they should also be precluded from questioning witnesses about the underlying conduct

under Rule 608(b)(1) because, for the reasons already explained, the conduct is in no way

probative of the witnesses’ credibility. 3

                2.      Arrests Not Resulting in a Conviction

        The defense should be precluded from cross-examining any witness about the fact of an

arrest if that arrest did not result in a conviction. As the Supreme Court long-ago recognized:

“Arrest without more does not, in law any more than in reason, impeach the integrity or impair the

credibility of a witness.” Michelson v. United States, 335 U.S. 469, 482 (1948); see also Woods

v. START Treatment & Recovery Centers, Inc., 864 F.3d 158, 170 (2d Cir. 2017) (“[A]ccusations

have little, if any, probative value because the innocent and guilty alike can be accused of

wrongdoing.” (citing Michelson, 335 U.S. at 482)). Accordingly, courts in this district routinely

preclude cross-examination on the fact of an arrest. See, e.g., United States v. Urena, 2014 WL

1303114, at *3 (S.D.N.Y. Apr. 1, 2014) (“As to the offenses which led to arrests but not


3
       The Government notes that in the event the defendants intend to cross-examine any of the
Government’s witnesses regarding the criminal history detailed herein, it is the defendants’
burden to demonstrate that the conduct at issue bears on the witness’s credibility. Khalil, 2005
WL 3117195, at *2 (“The proponent of the evidence bears the burden of demonstrating that the
conviction was for a crime that involved dishonesty or false statement.”).

                                                16
        Case 1:19-cr-00395-PKC Document 53 Filed 03/03/20 Page 20 of 46



convictions, counsel are directed not to elicit the fact of the arrest, which is itself irrelevant.”);

United States v. Mason, 2000 WL 718447, at *1 (S.D.N.Y. June 2, 2000) (precluding cross-

examination on murder arrest).

               3.      Details of the August 2018 Murder

       The defense should not be permitted to probe the details of the August 2018 Murder on

cross-examination; such questioning is not probative of truthfulness and serves only to inflame the

jury against the cooperating witnesses. The Government anticipates that it will elicit from CW-1

and CW-2 the fact that they participated in the August 2018 Murder, that CW-1 recruited CW-2

into the Murder for Hire Plot thereafter, that they each began cooperating with law enforcement

after their respective arrests, and that as part of their cooperation, they have each pled guilty to

murder in violation of 18. U.S.C. § 924(j). The defense, however, should be precluded from

inquiring about the specific details of the physical violence involved that murder.

       As the Second Circuit has observed, acts of violence are not probative of a witness’s

character for truthfulness and present significant risk of unfair prejudice. United States v. Flaharty,

295 F.3d 182, 191 (2d Cir. 2002) (approving trial court’s prohibition of cross-examination into

witness’s participation in a murder because the murder “was not relevant to [the witness’s]

credibility”); United States v. Barnes, 560 F. App’x 36, 40 (2d Cir. 2014) (affirming district court

preclusion of cross-examination regarding torture of a drug dealer victim in the course of a robbery

and regarding hate crime because they had no bearing on witnesses’ credibility (citing United

States v. Estrada, 430 F.3d 606, 618 (2d Cir.2005)); United States v. Rosa, 11 F.3d 316, 336 (2d

Cir. 1993) (“Nor was it abuse of discretion to exclude evidence of certain types of acts such as

rape and burglary as having an insufficient bearing on the witness’s credibility.”). Moreover, even

when the acts themselves have some probative value, details about the violence are often precluded

under Rule 403. See United States v. Salim, 189 F. Supp. 2d 93, 98 (S.D.N.Y. 2002) (exclusion
                                                  17
        Case 1:19-cr-00395-PKC Document 53 Filed 03/03/20 Page 21 of 46



of disturbing photograph where it was not probative of any issue in dispute); United States v.

Williams, 181 F. Supp. 2d 267, 302 (S.D.N.Y. 2001) (noting that while proof of violent acts

themselves may be admissible to prove the narcotics conspiracy, evidence of the details of those

acts not admissible under Rule 403); United States v. Pimentel, 2001 WL 185086, at *8 (E.D.N.Y.

January 22, 2001) (limiting cross examination regarding “the details of a gruesome murder” due

to concerns over their probative value).

       While the Government readily concedes that the fact of the August 2018 Murder is relevant

to explaining CW-1 and CW-2’s relationship and their cooperation with law enforcement, the

details of that murder are not probative of the witnesses’ credibility or of any factual dispute in the

case, and introducing such evidence would needlessly expose the jury to gruesome details about

tragic and disturbing violence. This Court should therefore bar the defendants, under Rule 403,

from inquiring into such prejudicial details.

               4.

       Consistent with the terms of his cooperation agreement,            disclosed to the

Government all of the crimes that he has committed, including



     As detailed in the cooperation agreement, it was determined that this conduct—under the

particular facts presented—could not be prosecuted by this Office.            is therefore not

receiving “coverage” for this conduct in any meaningful sense. The conduct is nonetheless

included in the cooperation agreement as conduct that the sentencing court may take into

consideration at sentencing. Because this conduct is not probative of           ’s credibility and

because it presents significant risk of unfair prejudice, the defense should be precluded from

questioning         about it at trial.



                                                  18
        Case 1:19-cr-00395-PKC Document 53 Filed 03/03/20 Page 22 of 46



       The Second Circuit routinely upholds exclusion of evidence of a witness’s crimes when

those crimes have limited bearing on credibility. See, e.g., Rosa, 11 F.3d at 336 (“Nor was it abuse

of discretion to exclude evidence of certain types of acts such as rape and burglary as having an

insufficient bearing on the witness’s credibility.”); United States v. Rabinowitz, 578 F.2d 910, 912

(2d Cir. 1978) (approving trial court’s prohibition of cross-examination into witness’s “prior acts

of sodomy upon young children” because such acts did not bear on the witness’s credibility);

Flaharty, 295 F.3d at 191 (approving trial court’s prohibition of cross-examination into witness’s

participation in a murder because the murder “was not relevant to [the witness’s] credibility”).

This is particularly true when the crimes are sexual in nature and their negligible probative value

is therefore weighed against the prejudice that would result from putting such crimes before the

jury. See, e.g., United States v. Rodriguez, 648 F. App’x 9, 11 (2d Cir. 2016); United States v.

Reed, 570 F. App’x. 104, 109 (2d Cir. 2014); Rosa, 11 F.3d at 336; Rabinowitz, 578 F.2d at 912;

United States v. Calderon-Urbina, 756 F. Supp. 2d 566, 570 (S.D.N.Y. 2010); United States v.

Shaw, 2008 WL 4899541, at *8 (S.D.N.Y. Nov. 13, 2008); United States v. Devery, 935 F. Supp.

393, 408 (S.D.N.Y. 1996), aff’d sub nom. United States v. Torres, 128 F.3d 38 (2d Cir. 1997).

Consistent with the case law in this Circuit, the defense should therefore be precluded from cross-

examining

               5.      Witnesses’ Personal Drug Use

       The defense should be precluded from cross-examining witnesses about personal drug

use. While it may be proper to inquire as to whether a witness’s capacity to observe and

remember was impaired by contemporaneous drug use on a particular occasion, it is not proper

to attempt to impeach a witness’s credibility on the grounds that he was a drug user. Dobson v.

Walker, 150 F. App’x 49, 52 (2d Cir. 2005) (distinguishing permissibility of questioning witness

about drug use at the time of the event in question from questioning witness about the fact that
                                                19
        Case 1:19-cr-00395-PKC Document 53 Filed 03/03/20 Page 23 of 46



she was on her way to use drugs at the time of the event in question). Cf. United States v. Vitale,

459 F.3d 190, 196 (2d Cir. 2006) (nothing that drug treatment several years after the pertinent

events had only “ “marginal probative value” concerning witness’s mental capacity during the

events about which he testified.”). Thus, absent a showing that any witness was intoxicated

during an event about which he will testify, questions about that witness’s personal drug use

should not be permitted.

                                         CONCLUSION

       The Government respectfully requests that the Government’s motions in limine be granted.



Dated: New York, New York
       March 3, 2020


                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney for the
                                                     Southern District of New York


                                              By:              /s/
                                                     Celia V. Cohen / Christopher D. Brumwell
                                                     Assistant United States Attorneys
                                                     (212) 637-2466/2477




                                                20
Case 1:19-cr-00395-PKC Document 53 Filed 03/03/20 Page 24 of 46




                EXHIBIT A
         Case 1:19-cr-00395-PKC Document 53 Filed 03/03/20 Page 25 of 46




 1   DATE:                    June 13, 2019
 2

 3   TIME:                    7:46 a.m.
 4

 5   PARTICIPANTS:            RAMON RAMIREZ
 6                            AGENT-1: Male
 7                            AGENT-2: Female
 8

 9   ABBREVIATIONS: (UI) = Unintelligible
10                  ***** = portion of recording
11                   redacted
12

13   *****
14   [7:57:22]
15

16   AGENT-1:            Now, why don’t you tell me about Eric
17                       Santiago?
18

19   RAMIREZ:            Eric Santiago, I know I was mad at a
20                       certain point because he used to work
21                       for me, I feed him and everything, and
22                       then he had an affair with my wife.
23

24   AGENT-1:            Okay.
25

26




                                        1
         Case 1:19-cr-00395-PKC Document 53 Filed 03/03/20 Page 26 of 46




27   RAMIREZ:            Maybe in the moment I was mad, you
28                       know — you know I went to looking
29                       for him and everything because that
30                       moment, what happened in that
31                       moment.
32

33   AGENT-1:            Right, and you were heated.
34

35   RAMIREZ:            And after that, you know, I forget about
36                       that. I didn’t even bother him because at
37                       one time I went about a year ago — my
38                       wife, my, actually, my (UI) he said we
39                       didn’t have nothing, we broke up and
40                       everything. And I was looking for her
41                       and I went to his house, I finally found
42                       out the address, didn’t even know his
43                       address. I saw my wife’s truck, which I
44                       have pictures, in front of his house. And
45                       I called her, I was gonna walk into it,
46                       but then I said, you know, to not end it
47                       like this I didn’t do it.
48

49   *****
50   [7:58:44]
51

52




                                        2
        Case 1:19-cr-00395-PKC Document 53 Filed 03/03/20 Page 27 of 46




53   RAMIREZ:           So, she told me she was gonna go to
54                      work late. And I said you gonna go to
55                      work at 11? So, I followed her, and I
56                      went to his house, and I went to the
57                      house and I send the pictures and
58                      message to her.
59

60   AGENT-2:           Where does he live?
61

62   RAMIREZ:           In…Queens. By uh, by the Belt
63                      Parkway.
64

65   AGENT-2:           Okay.
66

67   AGENT-1:           So, when did — when did you find out
68                      about Eric and your wife?
69

70   RAMIREZ:           That was way before I met my, even my
71                      godfather and Vance.
72

73   AGENT-1:           So, you knew something was going on
74                      for a while.
75

76   RAMIREZ:           Uh, we had, uh, she created some
77                      situation like we supposed to, if you
78                      seen my record I got arrested when I
79                      find out, it was in 2017 or 2016, I got
80                      arrested when I, when I found out…
                                       3
          Case 1:19-cr-00395-PKC Document 53 Filed 03/03/20 Page 28 of 46




 81

 82   *****
 83   8:05:10
 84

 85   AGENT-1:            So, at what point did you tell Vance
 86                       [someone] about the situation that you
 87                       had?
 88

 89   RAMIREZ:            When uh, when I came back from Cuba.
 90                       Because it was still after all that
 91                       happened and I mentioned it to him
 92                       [someone], I mentioned it to him to do
 93                       it, I just mentioned it to him, and he
 94                       said, “Don’t worry about it, I’ll take
 95                       care of it.” And that was what I — what
 96                       was the comment, you know. I didn’t
 97                       tell him to do anything you know, he
 98                       said he’s gonna take care of him you
 99                       know like scare him to go away from
100                       my wife. That was all about, but then
101                       after that I lost the communication, you
102                       can check it out on my phone — I
103                       didn’t speak to him for maybe over a
104                       year.
105

106   AGENT-1:            But it did get a little more serious than
107                       just, than just that one conversation.

                                         4
         Case 1:19-cr-00395-PKC Document 53 Filed 03/03/20 Page 29 of 46




108   RAMIREZ:           What happened is like a, like a, like tell
109                      you, like I mention you before. I was
110                      helping him at the beginning, and he
111                      feel like it—because I was helping him,
112                      he feel like it was a commitment, but he
113                      was a bullshitter. Because he never look
114                      for Eric, he never look for him at all.
115                      And I find out that because when I
116                      met—when I went to his house, the day
117                      when I found out the . . . I put the GPS
118                      on my wife and I met him, I went to his
119                      house and I said, “Vance, you told me
120                      all this time you know, you gonna fuck
121                      it up this guy.” He didn’t even know
122                      where he lives and everything. He said,
123                      “No I know where he lives.” “Where he
124                      lives?” “Oh he lives you know by
125                      Maspeth.” I said, “You’re full of shit.”
126                      And I walk away. Because really you
127                      know, when I want to find out things I
128                      can find it—I’m smart enough.
129

130   AGENT-1:           But, but you provided him a photo of
131                      Ramsey.
132

133   RAMIREZ:           Yes, it’s on the internet.
134



                                        5
         Case 1:19-cr-00395-PKC Document 53 Filed 03/03/20 Page 30 of 46




135   AGENT-1:           And, and an envelope with the address
136                      on it.
137

138   RAMIREZ:           That’s what I’m saying, I’m giving the
139                      address and the picture to him.
140

141   AGENT-1:           Right, you did.
142

143   RAMIREZ:           Yeah, but he never did and …
144

145   AGENT-2:           When did you do it?
146

147   AGENT-1:           Yeah, I know, but I’m saying, when you
148                      said he didn’t know the address, you
149                      gave him the address.
150

151   RAMIREZ:           Yeah, I gave him the address, but he
152                      never went there because like I told you
153                      before he’s bullshitting.
154

155   AGENT-1:           Yeah, do you remember, do you
156                      remember the guy he introduced you
157                      to? That was gonna handle it.
158

159




                                        6
         Case 1:19-cr-00395-PKC Document 53 Filed 03/03/20 Page 31 of 46




160   RAMIREZ:           He, uh, I met a couple of guys that was
161                      supposed to be his friends. He didn’t
162                      tell me who was gonna handle it. He
163                      told me, “Give me the address and his
164                      picture.”
165

166   AGENT-1:           (UI) No, you knew who was gonna
167                      handle it.
168

169   RAMIREZ:           I met a couple guys, like I told you
170                      before.
171

172   AGENT-1:           Right.
173

174   RAMIREZ:           I met a couple guys and all of them to
175                      me you know they was just impressing
176                      him or impressing to me, and I know
177                      there was one guy who was arrested in
178                      Westchester and another guy was
179                      arrested in Brooklyn. It was, it was two
180                      guys, so…
181

182   AGENT-1:           How did you know, how, how they
183                      were arrested?
184

185   RAMIREZ:           Because they said these things to
186                      impress when I was talking to them
187                      because when they met me—
                                        7
         Case 1:19-cr-00395-PKC Document 53 Filed 03/03/20 Page 32 of 46




188   AGENT-2:           You mean prev– they had been
189                      previously arrested?
190

191   RAMIREZ:           Yeah, arrested, arrested before then.
192

193   AGENT-2:           So you knew they had records. Why
194                      were they trying to impress you?
195

196   RAMIREZ:           They were trying to impress because
197                      they say, “Oh if we got arrested for this
198                      you know we can handle this stuff,
199                      right.” And, like I told you before I give
200                      him the picture and he can find on the
201                      internet too because he has a website
202                      and (UI). How do I find out his
203                      address—because I went to my wife
204                      pocket book and I found two address,
205                      one in Far Rockaway and one’s in
206                      Queens, which is uh, by uh, Merrick, uh
207                      I think it’s Merrick Boulevard, Merrick
208                      Boulevard. And I give it to him, but he
209                      never, he never doing anything because
210                      when I ask him—
211

212   AGENT-2:           You gave it, you gave it to Vance?
213

214



                                        8
         Case 1:19-cr-00395-PKC Document 53 Filed 03/03/20 Page 33 of 46




215   RAMIREZ:           Yeah, he tell me “Give me his address,
216                      I’m gonna, we gonna fuck him up.” I
217                      said, “Alright, so here you are.” And he
218                      never did anything because when I went
219                      there, when I find the address and I
220                      went to his house, in front of his house
221                      – I still have pictures, you know, when I
222                      find my wife truck in front of his house,
223                      and I said, “Vance, you say you went
224                      looking for this guy, do you know
225                      where he lives?” He said, “Yeah, he
226                      lives in Mas-Maspeth, he moved.” He
227                      still live in the same place. Because my
228                      wife was paying his uh, internet bill, his
229                      (UI) bill, she had the address in her
230                      pocket book. So and I already, you
231                      know, I told (UI) Eric Santiago and they
232                      seen both address.
233

234   AGENT-1:           Alright, now, who — what was the
235                      name of the [other] guy that Vance
236                      [you were] introduced you to?
237

238   RAMIREZ:           They never said the names.
239

240   AGENT-2:           Not even like a nickname?
241

242   AGENT-1:           Nickname?
                                        9
         Case 1:19-cr-00395-PKC Document 53 Filed 03/03/20 Page 34 of 46




243

244   RAMIREZ:           No, they never said their name.
245

246   AGENT-2:           What’d they look like?
247

248   RAMIREZ:           They look like uh, Puerto Rican or
249                      Panamanian, but they had the same
250                      accents, like the Jamaican accent, like
251                      Caribbean accent.
252

253   AGENT-2:           How tall?
254

255   RAMIREZ:           They was taller than me like around
256                      maybe 5’11’’
257

258   AGENT-1:           Did you, how many times did you meet
259                      these, it’s two different guys – were
260                      they together?
261

262   RAMIREZ:           No, what happened is they hang out.
263                      That’s what I was telling you before,
264                      that was a reason that I distanced myself
265                      also because (UI) they hang out in
266                      Vance’s house, they hang out in his
267                      house and I don’t know if they live
268                      there or they sleep there.
269

270   AGENT-1:           Right.
                                       10
         Case 1:19-cr-00395-PKC Document 53 Filed 03/03/20 Page 35 of 46




271

272   RAMIREZ:           So, I went there one day and he was in
273                      his balcony. If you go to Vance house
274                      there’s a balcony in the front.
275

276   AGENT-1:           Right.
277

278   RAMIREZ:           So, one time I met him there, he was
279                      there with them drinking.
280

281   AGENT-1:           The two of them?
282

283   RAMIREZ:           Yeah, with them.
284

285   AGENT-1:           Okay.
286

287   RAMIREZ:           With his cousin and him.
288

289   AGENT-1:           And, so you know his cousin?
290

291   RAMIREZ:           Yeah, I know his cousin, yeah. So, I
292                      saw them both over there.
293

294   AGENT-1:           And that’s when you guys starting
295                      talking about the situation?
296

297   RAMIREZ:           We men– we mentioned it that day.
298

                                       11
         Case 1:19-cr-00395-PKC Document 53 Filed 03/03/20 Page 36 of 46




299   AGENT-1:           Right.
300

301   RAMIREZ:           But he didn’t tell, you know he told me
302                      he was gonna handle this guy, he can
303                      handle anything—“Oh this one of my
304                      boys” and because, of course…
305

306   AGENT-1:           You see any guns that day?
307

308   RAMIREZ:           I seen a gun one day that I went to
309                      Vance [his] house, like I said before he
310                      tried to impress me, he bought a gun, I
311                      think it was 30 or something like that.
312                      And he flip it like that.
313

314   AGENT-1:           So you—Vance or the other guy?
315

316   RAMIREZ:           Vance. Him—I don’t remember him, I
317                      don’t remember him showing any, any
318                      guns.
319

320   AGENT-1:           Okay, um.
321

322   AGENT-2:           Why did he show you the gun?
323

324




                                       12
         Case 1:19-cr-00395-PKC Document 53 Filed 03/03/20 Page 37 of 46




325   RAMIREZ:           Like I said before, you know, they try to
326                      impress you because what happen is
327                      I’m not in that world – I’m not in that
328                      type of people here.
329

330   AGENT-1:           Right.
331

332   RAMIREZ:           So, I’m a tough man, I show you that
333                      I’m tough, and you know.
334

335   AGENT-1:           Right, now what were you gonna give
336                      them in return? If they – if they took
337                      care of it.
338

339   RAMIREZ:           He told me he was gonna do it because
340                      we brothers, in the religion. And when
341                      we are in the room, he told me, you
342                      know, I told him the story what
343                      happened and he said, “That’s fucked
344                      up–”
345

346   AGENT-1:           Okay–
347

348   RAMIREZ:           “I’m gonna fuck him up,” yeah, you
349                      know, “give him a beat,” or something
350                      like that.
351



                                       13
          Case 1:19-cr-00395-PKC Document 53 Filed 03/03/20 Page 38 of 46




352   AGENT-1:            Where else did you guys have
353                       conversations?
354

355   RAMIREZ:            We have in his house, most of the time
356                       was in his house.
357

358   AGENT-1:            You remember the restaurant?
359

360   RAMIREZ:            We went to a Jamaican restaurant, yeah
361                       we went to a Jamaican restaurant.
362

363   AGENT-1:            Do you remember what it was called?
364

365   RAMIREZ:            I don’t remember the name, I know it’s
366                       in the Bronx, yeah in the Bronx.
367

368   AGENT-1:            Fish N’ Tings?
369

370   RAMIREZ:            Fish N’ Tings, yeah. Fish N’ Tings,
371                       yeah.
372

373   *****
374   [8:12:44 ]
375

376   AGENT-1:            The other guy that was with Vance [you
377                       guys] when you guys were at the
378                       restaurant – did you ever go to his
379                       house?
                                        14
          Case 1:19-cr-00395-PKC Document 53 Filed 03/03/20 Page 39 of 46




380

381   RAMIREZ:            No. Oh yeah, one time – we went to
382                       pick him up in Westchester. I tell you
383                       he’s from Westchester – we went to
384                       pick him up from somewhere in
385                       Westchester.
386

387   AGENT-1:            Right.
388

389   RAMIREZ:            Vance know the address, [We] went to
390                       pick him up, we went to the restaurant.
391

392   *****
393   [8:16:50]
394

395   AGENT-1:            Right, I knew you were getting
396                       frustrated too, cause you called him a
397                       few times and you said what’s going on
398                       why isn’t this getting done. Like you,
399                       you were upset that, um …
400

401   RAMIREZ:            Yeah I know, because he was
402                       bullshitting me. He said he was gonna
403                       beat him up and I never seen anything
404                       result, right.
405

406   AGENT-1:            Right–
407

                                        15
          Case 1:19-cr-00395-PKC Document 53 Filed 03/03/20 Page 40 of 46




408   RAMIREZ:            And that’s the reason I went to his
409                       house.
410

411   *****
412   [8:23:07]
413

414   AGENT-1:            But when did it change that he wanted
415                       money?
416

417   RAMIREZ:            To be honest, never ask me for money. I
418                       was helping him because . . . and he
419                       told me at one point—you’re right on
420                       that one—one time he told me, “I need
421                       money so I could give it to this guy
422                       money,” but he never, he never give me
423                       price for to do what he does.
424

425   AGENT-1:            He said, “I need money to give it the
426                       guy who was gonna do it”?
427

428   RAMIREZ:            He said, yeah, “The guy is supposed to,
429                       you know, to follow this guy and beat
430                       him” and stuff like that. “I need some
431                       money” —so I give him some money
432                       (UI)
433

434   AGENT-1:            How much – how much did you give
435                       him?
                                        16
          Case 1:19-cr-00395-PKC Document 53 Filed 03/03/20 Page 41 of 46




436

437   RAMIREZ:            Two thousand dollars, I think.
438

439   AGENT-1:            Okay.
440

441   Ramirez:            Two thousand something like that.
442                       Around (UI).
443

444   *****
445   [8:27:00]
446

447   AGENT-1:            When you guy– when you guys met,
448                       did you – what’d you give him – how’d
449                       you give him the address? Did you
450                       write it down for him? For Eric – for
451                       Ramsey? Did you write it down for
452                       him?
453

454   RAMIREZ:            I gave him the bill.
455

456   AGENT-1:            The bill, right.
457

458   RAMIREZ:            That Masia, my wife, had in her pocket
459                       book, but I didn’t know what address it
460                       was.
461

462   AGENT-1:            There were two addresses?
463

                                        17
         Case 1:19-cr-00395-PKC Document 53 Filed 03/03/20 Page 42 of 46




464   RAMIREZ:           Yea, there were two addresses. One for
465                      Far Rockaway, the other one was in
466                      Queens. I didn’t know which it was.
467

468   AGENT-1:           Which one was right one?
469

470   RAMIREZ:           Yea.




                                       18
Case 1:19-cr-00395-PKC Document 53 Filed 03/03/20 Page 43 of 46




                 EXHIBIT B
Case 1:19-cr-00395-PKC Document 53 Filed 03/03/20 Page 44 of 46
Case 1:19-cr-00395-PKC Document 53 Filed 03/03/20 Page 45 of 46
Case 1:19-cr-00395-PKC Document 53 Filed 03/03/20 Page 46 of 46
